STEVENSON, Judge.
The mother appeals the trial court’s order terminating her parental rights1. We affirm.
We reject appellant’s contention that the Department of Health and Rehabilitative Services (DHRS) failed to make reasonable efforts to reunify the family as required by section 39.467(3)(d)2, (e), Florida Statutes (1991). Over a two year period, the mother was offered drug treatment programs, but failed to complete them; parenting classes, but failed to attend them; and allowed contact with the minor child, but failed to visit her. DHRS met its burden of establishing the need for termination of parental rights *140by clear and convincing evidence. See § 39.-467, Fla.Stat.
This opens the opportunity for the child’s subsequent adoption into, hopefully, a loving and nurturing home.
Affirmed.
GLICKSTEIN and GUNTHER, JJ., concur.

. The natural father, whose parental rights were also terminated by the lower court, has not filed an appeal.